Citation Nr: 1755654	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-49 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1983 to July 1992.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This claim was remanded for further development by the Board in July 2016 and June 2017. That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a right foot condition that is related to his service-connected thoracolumbar spondylolisthesis with spondylolysis and degenerative changes.  The record reflects that the Veteran was diagnosed with right foot osteoarthritis in January 2008.  See January 2008 VA Medical Records.  A July 2009 VA orthopedic consultation note indicates that the Veteran had experienced pain and a burning sensation in his feet.  See July 2009 VA Orthopedic Consultation Note.  The physician indicated that the Veteran's foot pain was related to his back condition.  

A November 2016 VA examination report indicates that the Veteran was diagnosed with right foot metatarsalgia, plantar fasciitis, and degenerative arthritis.  See November 2016 VA Examination.  The examiner opined that the Veteran's right foot condition was less likely than not proximately due to or the result of his service-connected back disorder.  To that end, the examiner indicated that the two conditions were not medically related, and that the Veteran's right foot condition was a separate entity entirely from his service-connected back disorder, and therefore, the two were unrelated.  Moreover, the examiner reported that the medical literature did not support a medical relationship between the Veteran's back disorder and right foot condition.  

The Board finds that the November 2016 VA examiner's opinion is inadequate to decide the claim.  In that regard, the examiner opined that the "two conditions are not medically related."  However, the Veteran was diagnosed with three right foot conditions, which include osteoarthritis, plantar fasciitis, and metatarsalgia.  Thus, the examiner's opinion does not address which specific conditions the examiner believed to be medically unrelated.  Therefore, an adequate opinion is necessary to address whether any of the Veteran's diagnosed right foot conditions are related to his service-connected thoracolumbar spondylolisthesis with spondylolysis and degenerative changes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:


1. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's right foot conditions.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing the following: 

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right foot conditions, to include osteoarthritis, plantar fasciitis, and metatarsalgia are caused or aggravated by the Veteran's service-connected thoracolumbar spondylolisthesis with spondylolysis and degenerative changes.  The examiner should address each diagnosed right foot condition separately. 

b) Whether any residuals of a 1978 right foot fracture, listed in the Veteran's August 1982 Report of Medical History, are related to his active service.  

Specifically, the examiner should address a July 2009 VA orthopedic consultation note, which indicated that the Veteran had experienced pain and a burning sensation in his feet that the physician stated was related to the Veteran's service-connected back condition.  Also, the examiner should consider the June 2008 VA treatment record, which reported that the Veteran "most likely has another injury to his right foot which is documented by X-ray that should be [service-connected] separately."  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
     
2. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






